            Case 1:18-cv-00719-CCR Document 28 Filed 06/03/19 Page 1 of 3



UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF NEW YORK

 -------------------------------------------------------------x
 BLACK LOVE RESISTS IN THE RUST, et al.,

                                    Plaintiffs,
                                                                     Case No. 1:18-cv-719
 - vs -

 CITY OF BUFFALO, N.Y., et al.,

                                     Defendants.
 -------------------------------------------------------------x


                  CONSENT MOTION TO MODIFY SCHEDULING ORDER

          In accordance with the Parties’ discussion with the Court during its May 30, 2019 status

conference, Plaintiffs hereby move by consent for an extension of six months to all deadlines

presently set by the Court’s scheduling order (ECF No. 15). In support of this Motion, Plaintiffs

state:

          1. Under the present schedule, the deadline for filing motions to amend the pleadings or

             add parties was May 14, 2019, and the deadline for completion of fact discovery and

             any accompanying motions to compel is June 14, 2019. The Court has set additional

             deadlines for completion of all expert discovery is September 13, 2019, with initial

             reports to be filed by July 12, 2019, rebuttal reports to be filed by August 13, 2019,

             and all expert depositions to be completed by September 13, 2019. The deadline for

             filing dispositive motions is October 9, 2019.

          2. As discussed during the May 30, 2019 status conference and explained in Plaintiffs’

             May 7, 2019 letter, the Parties require additional time to complete discovery, as the

             Court has ordered Defendants’ production of ESI to commence and progress over the

             next 90 days.
         Case 1:18-cv-00719-CCR Document 28 Filed 06/03/19 Page 2 of 3



       3. The Parties are further engaged in ongoing discovery discussions and document

           production. Plaintiffs anticipate that they will serve additional requests for discovery

           and depose Defendants and other personnel of the City of Buffalo and its agencies

           before the close of the discovery period. Defendants have not yet taken any

           discvoery.

       4. Accordingly, Plaintiffs respectfully request, and Defendants consent to, the following

           modifications of the schedule:

              Deadlines                        Current Date                Modified Date
 Deadline for filing motions to amend     May 14, 2019                 November 14, 2019
 the pleadings or add parties
 Deadline for completion of fact          June 14, 2019                December 13, 2019
 discovery
 Deadline for motions to compel           June 14, 2019                December 13, 2019
 discovery
 Deadline for service of Initial Expert   July 12, 2019                January 31, 2020
 Reports
 Deadline for service of Rebuttal         August 13, 2019              March 2, 2020
 Expert Reports
 Deadline for completion of all expert    September 13, 2019           March 26, 2020
 discovery (incl. expert depositions)
 Deadline for Dispositive Motions         October 9, 2019              April 30, 2020


       5. Extending the discovery schedule will permit the parties sufficient time to complete

           discovery, thereby increasing the likelihood that they may narrow the issues in

           dispute. Accordingly, good cause exists to justify Plaintiffs’ consent request to extend

           each deadline in the current schedule by six months.

       WHEREFORE, Plaintiffs respectfully request that the Court modify the schedule in

accordance with Plaintiffs’ proposal.
        Case 1:18-cv-00719-CCR Document 28 Filed 06/03/19 Page 3 of 3



 /s/ Keisha A. Williams                    /s/ Claudia Wilner
 Joseph Keleman                            Claudia Wilner
 Keisha Williams                           Travis W. England*
 WESTERN NEW YORK LAW CENTER               Britney Wilson*
 Main Seneca Building                      NATIONAL CENTER FOR LAW
 237 Main Street, Suite 1130               AND ECONOMIC JUSTICE
 Buffalo, NY 14203                         275 Seventh Avenue, Suite 1506
 Tel: (716) 828-8415                       New York, NY 10001
 Fax: (716) 270-4005                       212-633-6967
 jkeleman@wnylc.com                        cohan@nclej.org
 kwilliams@wnylc.com                       wilner@nclej.org
                                           england@nclej.org
                                           lau@nclej.org

 /s/ Darius Charney
 Darius Charney
 Brittany Thomas*
 Anjana Malhotra (cooperating counsel)*
 CENTER FOR CONSTITUTIONAL RIGHTS
 666 Broadway, 7th Floor
 New York, NY 10012
 212-614-6439
 BAzmy@ccrjustice.org
 DCharney@ccrjustice.org
 bwilson@ccrjustice.org
 anjana.malhotra@gmail.com

* Application for admission forthcoming.
